--------------------------------------------------------------------------------

Exhibit - Georgia Exploration
 
10.4 - Assignment of Oil and Gas Mineral Leases


Assignment of Oil and Gas Mineral Leases Elk County, Kansas
 


STATE OF Kansas
§
     
§
 
KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF Elk et al
§
   



Effective January 30, 2007, that, Orbit Energy, L.L.C with principle offices at
4801 Woodway Suite 305W Houston, Texas 77056 (hereinafter called “Assignor”),
for and in consideration of the sum of Ten Dollars ($10.00) cash and other good
and valuable consideration paid by Wharton Resources, LP, with offices at 519
Heights Blvd. Houston, Texas 77007 (hereinafter called “Assignee”), the receipt
and sufficiency of which are hereby acknowledged, does, subject to the terms and
provisions herein contained, hereby transfer, sell, assign and convey unto the
said Assignee, its heirs, successors or assigns, without warranty of title,
express or implied, 74% of 8/8ths of Assignor’s right, title and interest in and
to the oil and gas rights including hydrocarbon and non-hydrocarbon substances
produced in association therewith, as covered by the oil, gas and mineral leases
described in Exhibit “I”, attached hereto and by reference made a part hereof
and the lands covered by such leases insofar only as such lands are described in
Exhibit “I”, together with such interest’s part of all production if any,
produced under such oil, gas and mineral leases and the Area of Mutual Interest
(AMI) as set out in that certain Purchase and Sale Agreement Mound Branch
Prospect Elk County, Kansas by and between the Assignor and Assignee dated
January 30, 2007.
 
The oil, gas and mineral leases described in Exhibit “I” insofar as the same
cover the lands described therein are hereinafter referred to as “said leases”.
 
The interest in said leases assigned Assignee hereunder shall be subject to such
interest’s proportionate part of the royalty interest as provided for in said
leases and to the terms, conditions and provisions set forth therein. Such
interest shall also be subject to such interest’s proportionate part of all
overriding royalties, production payments and any other payments and agreements
of record. 
 
The terms, covenants and conditions hereof shall be binding upon and shall inure
to the benefit of Assignor and Assignee and their respective successors and
assigns; and such terms, covenants and conditions shall be covenants running
with the land above described and the assigned premises and with each transfer
or assignment of said leases.
 
Executed this 30th day of January, 2007, however, effective as stated above.
 

 
Orbit Energy, L.L.C.
             
By:
/ s / Greg A. Thompson
   
President





STATE OF Texas
}



COUNTY OF Harris
}





This instrument was acknowledged before me on this 30th day of January, 2007 by
Greg A. Thompson Manager/President , a Nevada Limited Liability Company, on
behalf of said LLC.




My Commission Expires
/ s / Yazim Leyva
   
Notary Public - State of Texas
 
November 18, 2007
   




--------------------------------------------------------------------------------



EXHIBIT “I” TO
Oil and Gas Mineral Leases Assigned In Assignment Agreement
Dated January 30, 2007
Mound Branch Prospect Area
Elk County, Kansas


Lessor
 
Recorded Book/Page Elk County, KS
Date of Lease
Term
 
Number of Acres
 
Legal Discription
 
County
 
State
                         
Bellar Family Farm, LLC
 
60/785
12/10/05
3 yrs.
 
Total Acres 125
 
Township 30 South, Range 11 East
Section 29:
E/2NE/4,NE/4SE/4,N/2SE/4SE/4
Lying North of County Rd
 
Elk
 
KS
                         
Eugene R. & Catherine S. Perkins
 
60/805
2/11/06
3 yrs
 
Total Acres 320
Lease (1) 160
 
Township 30 South, Range 11 East
Section 18: NE/4
 
Elk
 
KS
                             
60/807
2/11/06
3 yrs
 
Lease (2) 160
 
Township 30 South, Range 11 East
Section 18:
E/2SW/4, W/2SE/4
 
Elk
 
KS
                         
Tom & Angela Russell,
Preston & Christina Jones
 
60/815
2/25/06
3 yrs
 
Total Acres 563
Lease (1) 280
 
Township 30 South, Range 11 East
Section 21: NE/4NW/4, lying East of County RD, NE/4
Section 22: W/2SW/4, SW/4NW/4
 
Elk
 
KS
                             
60/818
2/25/06
3 yrs
 
Lease (2) 283
 
Township 30 South, Range 11 East
Section 15: SW/4
Section 22: N/2NW/4, SE/4NW/4
 
Elk
 
KS
                         
Howard E. & Debbie J. Unruh
 
60/861
2/25/06
3 yrs
 
Total Acres
200
 
Township 30 South, Range 11 East of 6th P.M.
Section 21: SE/4, NE/4SW/4, SE/4SW/4
 
Elk
 
KS
                         
Alvin V. Schibbelhute
 
60/619
10/1/05
3 yrs
 
Total Acres 400
Lease (1) - 240 Acres
 
Township 30 South, Range 11 East
Section 12: SE/4, E/2SW/4
 
Elk
 
KS
                                     
Lease (2) - 160 Acres
 
Township 30 South, Range 12 East
Section 7: SW/4
 
Elk
 
KS
                         
David Denton
 
60/624
10/13/05
3 yrs
 
Total Acres 640
Lease (1) - 320 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
                         
Dennis Bryan
 
60/610
9/6/05
3 yrs
 
Total Acres 80
 
Township 30 South, Range 11 East
Section 19: E/2NE/4
 
ELK
 
KS
                         
Robert Adams
 
60/631
10/17/05
3 yrs
 
Total Acres 920
Lease (1) 160 Acres
 
E/2 NW/4, W/2 NE/4, Sec32
T30S-R11E, Elk County, Kansas
 
Elk
 
KS
                             
60/633
10/17/05
3 yrs
 
Lease (2) 160 Acres
 
Township 30 South Range 11 East
Section 35: NE/4
 
Elk
 
KS
                         
Robert, Lakin, Linda Adams
Alice M. & Marion Brunetti
 
60/710
10/17/05
3 yrs
 
Lease (3)- 240 Acres
 
Township 30 South, Range 11 East
Section 27: E/2SW/4, SE/4
 
Elk
 
KS
                         
Robert, Lakin, Linda Adams
Alice M. & Marion Brunetti
 
60/708
10/17/05
3 yrs
 
Lease (4)- 80 Acres
 
Township 30 South, Range 11 East
Section 35: W/2NW/4
 
Elk
 
KS
                         
Robert A., Larkin & Linda T. Adams
 
60/704
10/17/2005
3 yrs
 
Lease (5)- 120 Acres
 
Township 30 South, Range 11 East
Section 23: SE/4SE/4
Section 24: S/2SW/4
Section 26: E/2NE/4
 
Elk
 
KS
                         
Phyllis A. & Neal F. Osborn Trustees of the
Phyllis A. Osborn Trust
 
60/842
3/16/06
3 yrs
 
Total Acres 640
Lease (1) 240 Acres
 
Township 30 South, Range 11 East
Section 15: W/2SE/4
Section 22: NE/4
Section 22: SE/4, E/2SW/4
 
Elk
 
KS
                             
60/846
3/16/06
3 yrs
                                         
Babst Family Limited Partnership
 
60/722
10/22/05
3 yrs
 
Total Acres 2524.1
Lease (1) - 649.55 Acres
 
Township 30 South, Range 12 East
Section 30: Lots 1,2,3,4 E2,a/d/a All
Township 30 South, Range 11 East
Section 25: N/2S/2 lying North
(2 Ac.) and East County Rd., NE/4
lying East County (12 Ac.)
 
Elk
 
KS
                         
Babst Family Limited Partnership
 
60/719
10/22/05
3 yrs
 
Lease (2) - 239.34 Acres
 
Township 30 South, Range 12 East
E/2W/2, E/2, a/d/a All
 
Elk
 
KS
                             
60/717
10/22/05
3 yrs
 
Lease (4) - 320 Acres
 
Township 30 South, Range 12 East
Section 29: W/2
 
Elk
 
KS
                         
Babst Family Limited Partnership
 
60/715
10/22/05
3 yrs
 
Lease (5) - 688.61 Acres
 
Township 30 South, Range 12 East
Section 19: Lots 1,2,3,4,
E/2, a,d,a All ( 632.11 Ac. )
Township 30 South, Range 11 East
Section 24: All that part of the
SE/4NE/4, E/2SE/4 lying East of
County Road ( 56.5 Ac. )
 
Elk
 
KS
                         
M. Ruth Royse, Trustee of the M. Ruth Royce
         
Total Acres 640
           
Lease Date-
 
61/003
3/20/06
3 yrs
 
Lease (1) 320 Acres
 
Township 30 South, Range 11 East
Section 10: W/2
 
Elk
 
KS
                             
61/005
3/20/06
3 yrs
 
Lease (2) 320 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
                         
Margaret P. Tidwell
 
60/461
7/13/05
n/a
*HBP
Total Acres 959
 
Section 29, 30 Various
 
Elk
 
KS
                         
*Held by production.
                       

 
 

--------------------------------------------------------------------------------